IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-60846



JOSE NELSON MOLINA-PARADA,

                                            Petitioner,

versus

JOHN ASHCROFT,
ATTORNEY GENERAL,

                                            Respondent.

                       --------------------
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                        BIA No. A90-972-608
                       --------------------
                           March 7, 2002
Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Nelson Molina-Parada petitions for review of an order

of the Board of Immigration Appeals (BIA) holding that Molina-

Parada’s state conviction for felony driving while intoxicated

was an aggravated felony warranting his removal from this

country.   The respondent and Molina-Parada have filed a joint

motion to remand the case to the BIA for reconsideration in light

of United States v. Chapa-Garza, 243 F.3d 921, 927 (5th Cir.

2001).   Both parties also move to withdraw the respondent’s




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-60846
                               -2-

motion to dismiss and to withdraw the petitioner’s “response to

‘respondent’s motion to remand.’”

     Molina-Parada’s petition for review is GRANTED.   The order

of the BIA is VACATED, and this case is REMANDED to the BIA for

disposition consistent with Chapa-Garza, 243 F.3d at 927.   All

other outstanding motions are DENIED.